Citation Nr: 1722220	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-14 038	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating from March 11, 2010, to April 18, 2016, and a rating in excess of 30 percent thereafter, for bilateral hearing loss.

2.  Entitlement to a compensable rating since May 8, 2009, for right knee instability.

3.  Entitlement to a compensable rating since May 8, 2009, for left knee instability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 2003 to May 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2010, August 2010, and June 2016 decisions of the Philadelphia, Pennsylvania, and St. Petersburg, Florida, Regional Offices (ROs) and the Appeals Management Center (AMC). In February 2016, the Board remanded the appeal to the RO for additional action.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 2003 to May 2006.

2.  On April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


